NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee
                                  v.

                        DAVID M. MATA, Appellant.

                             No. 1 CA-CR 15-0234
                               FILED 1-7-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-137145-002
                The Honorable John R. Ditsworth, Judge

  CONVICTIONS AFFIRMED; SENTENCES AFFIRMED IN PART,
                 REMANDED IN PART


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew, Attorney at Law, Phoenix
By Michael J. Dew
Counsel for Appellant
                             STATE v. MATA
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Judge Samuel A. Thumma and Judge Diane M. Johnsen joined.


B R O W N, Chief Judge:

¶1            A jury convicted David M. Mata of one count of burglary in
the second degree, a class three felony (Count 1), and one count of criminal
trespass in the first degree, a class six felony (Count 2). Following an
evidentiary hearing, the trial court found Mata had at least two historical
prior felony convictions. The court sentenced Mata to aggravated prison
terms of 16 years on each count, to be served concurrently.

¶2              On appeal, Mata argues his sentence on Count 2 is illegal
because the maximum aggravated sentence for a Category Three offender
convicted of a class six felony is 5.75 years. See Arizona Revised Statutes
section 13-703(J). The State concedes error, noting that the range of sentence
for a class 6 felony with two historical prior felony convictions is 2.25 years
to 5.75 years’ imprisonment. See id.

¶3             “Courts have power to impose sentences only as authorized
by statute and within the limits set down by the legislature.” State v. Harris,
133 Ariz. 30, 31 (App. 1982). A sentence that falls outside the statutory
range is unlawful and therefore constitutes fundamental, prejudicial error.
See State v. Hargrave, 225 Ariz. 1, 13, ¶ 40 (2010).

¶4            Because Mata’s sixteen-year sentence for Count 2 falls outside
the statutory range, we vacate that sentence and remand for resentencing
as to Count 2 only. We affirm Mata’s convictions on both counts and his
sentence for Count 1.




                                   :ama



                                      2